Motion by the appellant-respondent on an appeal from a judgment of the Supreme Court, Nassau County, entered October 19, 1990, to strike portions of the respondent-appellant’s reply brief on the ground it constitutes an impermissible surreply memorandum with respect to the defendant’s appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto; it is,
Ordered that the motion is granted, and the first three points of the brief are stricken. Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.